                      Case 18-34728 Document 59 Filed in TXSB on 01/08/19 Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

CASE NO. 18-34728-H4-11                              §              DEBTOR: AMERICAN GREEN
                                                     §              TECHNOLOGY INC. 1
                                                     §              JUDGE: JEFF BOHM
                                                     §              Courtroom Deputy: JESUS GUAJARDO
WITNESSES:                                           §              PARTY'S NAME: MORIAH
Any authorized representative of the Debtor          §              INFECTION SOLUTIONS, LLC
Any fact or expert witness called by any other party §              ATTY'S NAME: SEAN B. DAVIS
Any rebuttal or impeachment witness                  §              ATTY'S PHONE: (713) 650-8400
                                                     §              TEXAS BAR NO.: 24069583
                                                     §              DATE: January 10, 2019 at 11:00 A.M.
                                                     §              NATURE OF PROCEEDING: Status
                                                     §              Conference

                             MORIAH INFECTION SOLUTION'S EXHIBIT INDEX


                                                                                                      D   A
                                                                                                      I   F
                                                                                                      S   T
                                                                                                      P   E
                                                                        O                             O   R
                                                                M       F      O                      S
                                                                A       F      B      A               I   T
                                                                R       E      J      D           D   T   R
                                                                K       R      E      M           A   I   I
     EX.                                                        E       E      C      I           T   O   A
     NO.      DESCRIPTION                                       D       D      T      T           E   N   L


              Any exhibits designated by any other parties-
              in-interest
              Any pleadings, reports, exhibits, transcripts,
              Court orders, or other documents filed in the
              above-referenced bankruptcy case

              Any impeachment or rebuttal exhibits




1
    EIN: xx-xxx6424



MORIAH'S WITNESS & EXHIBIT INDEX FOR JANUARY 10, 2019 HEARING                       PAGE 1 OF 2
                Case 18-34728 Document 59 Filed in TXSB on 01/08/19 Page 2 of 2



              Moriah Infection Solutions, LLC ("Moriah") reserves the right to amend or supplement

       this Witness and Exhibit List at any time prior to the January 10, 2019 hearing and/or in

       compliance with the Bankruptcy Local Rules and the Orders of this Court. Moriah further

       reserves the right to provide any original, amended, or supplemented documents appearing in

       this Exhibit List to any opposing counsel, party in interest, and/or to this Court at the time of the

       January 10, 2019 hearing.

              DATED: January 8, 2019

                                                  Respectfully submitted,

                                                  WINSTEAD PC
                                                  600 Travis Street
                                                  Suite 5200
                                                  Houston, Texas 77002
                                                  Telephone: (713) 650-8400
                                                  Facsimile: (713) 650-2400

                                                  By:          /s/ Sean B. Davis
                                                               Sean B. Davis
                                                               Texas Bar No. 24069583
                                                               S.D. Tex. No. 1048341

                                                  ATTORNEYS FOR MORIAH INFECTION SOLUTIONS,
                                                  LLC

                                              Certificate of Service

                I hereby certify that on January 8, 2019, I caused to be served the foregoing document by
       electronic transmission to the parties that are registered or otherwise entitled to receive electronic
       notices in this case pursuant to the Electronic Filing Procedures in this District.

                                                        /s/ Sean B. Davis
                                                        One of Counsel




MORIAH'S WITNESS & EXHIBIT INDEX FOR JANUARY 10, 2019 HEARING                             PAGE 2 OF 2
4834-6249-7669v.1
51927-117 1/7/2019
